 TEXAS MEDICAL CENTER, INC.255Texas Medical Center,Inc.andTeamsters,GeneralDrivers,Warehousemen and Helpers Local UnionNo. 968 affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America,Petitioner.Case 23-RC-3733June 1, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearingwas held on February 22, 1972, beforeHearing Officer John P. Cearley. Pursuant to theNational Labor Relations Board's Rules and Regula-tions and Statements of Procedure, Series, 8, asamended, the Regional Director for Region 23transferred the case to the Board for decision.Thereafter the Employer filed a brief with the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:The Union seeks to represent all cashiers, parkinglot 'attendants,maintenancemen and busdriversemployed in the Employer's traffic division at theTexasMedicalCenter, Inc., excluding all otheremployees, inside and outside salesmen, office andclerical employees, guards, watchmen and supervi-sors as defined in the Act. The Employer urges thatthe petition should be dismissed on the grounds thatthe Board does not have, or in the alternative shouldnot assert, jurisdiction.The Employer, Texas Medical Center, Inc., is anonprofit corporation founded for the purpose ofbringing together a number of medical facilities atone location to provide a comprehensive medicalcenter for the Houston, Texas, area. To achieve thispurpose, Texas Medical Center, Inc., donated land tovarious nonprofit hospitals to encourage their loca-tionwithin the Center. In addition to providingdirection and planning for the medical center, TexasMedical Center, Inc., also carries out various supportfunctions for the hospitals located there. For exam-ple,TexasMedical Center, Inc., provides groundmaintenance, parking and traffic control, a child carecenter for the hospitals' employees, a commonresearch computer center, and a central library.Representativesof the various hospitals sit oncouncils or boards which determine policy regardingthese support functions.The specific activity of the Employer involved inthis case is the traffic division. This division controlsand maintains parking lots within the confines of theMedical Center. Previously, the individual hospitalsmaintained their own parking lots. When it becameapparent that a cooperative effort among thehospitals in regard to traffic and parking would bemore efficient, the hospitals by agreement vested thisauthority in Texas Medical Center, Inc. Memberhospitalshave representatives on the committeewhich determines traffic and parking policy. Parkingfees collected are directed to pay the expenses ofoperating the traffic division, and any excess fundsare eliminated by a downward revision of theparking fees.After careful consideration of all the relevantcircumstances, and noting particularly that TexasMedical Center, Inc., was created to form a medicalcenter composed of public and nonprofit hospitalsand to serve as a central administration for the centerestablished by it, we find that it is an integral part ofthese exempt nonprofit and public hospitals andshares their statutory exemption.' We therefore findthat Texas Medical Center, Inc., is not an employerwithin the meaning of Section 2(2) of the Act.Accordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.'United Hospital Services, Inc,172 NLRB No 188,Inter-County BloodBanks,165 NLRB 252197 NLRB No. 41